Citation Nr: 1615893	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-12 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neurological disorder of the right lower extremity, to include as secondary to a low back disability.

4.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include as secondary to a low back disability

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to March 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2009 and June 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2016, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for low back and bilateral lower extremity disabilities as well as the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the February 2016 hearing, prior to the promulgation of a decision, the Veteran withdrew her appeal as to her claim of entitlement to service connection for bilateral hearing loss.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative in writing or on the record at a hearing on appeal.  38 C.F.R. § 20.204.  

Here, at the February 2016 hearing, the Veteran's representative withdrew the Veteran's appeal concerning her claim of entitlement to service connection for bilateral hearing loss.  See Board Hearing Transcript at 2.  Accordingly, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

As to the claims of service connection for low back and lower extremity disorders, the Board finds that the November 2011 VA examiner's opinions are inadequate.  As noted by the Veteran's representative in his January 2015 statement, the 2011 VA examiner did not adequately explain the significance of the February 1996 service treatment record noting a "suspected sartorius muscle strain with sciatic nerve involvement" as it relates to her current low back and leg disabilities.  The Board also finds the examination inadequate because the examiner failed to take into account either the July 2003 treatment records from the Coastal Neurological Institute in which the Veteran reported a seven year history of low back pain (i.e., since she was on active duty) or the Veteran's competent lay claims regarding having on going low back pain with pain shooting up and down and her legs since her in-service injury.  Therefore, the Board finds that it must remand these claims to provide the Veteran with a new VA examination to determine the nature and etiology of her low back and lower extremity disorders.  

While the appeal is in remand status, any outstanding VA and private medical records should also be obtained and associated with the claims file.  

Action is deferred on the TDIU claim given the above development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all outstanding records of VA treatment, to include records from the Biloxi VA Medical Center dated after November 2011.  

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, to include updated records from Compass Urgent Care, Providence Hospital, Family Medical of Mobile, Grelot Physical Therapy, Alabama Orthopaedic Clinic and the Coastal Neurological Institute.
 
3.  Then schedule the Veteran for an examination with a physician to determine the nature and etiology of her low back disability and all neurological disabilities of the right and left leg.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should address the following:

(a)  Please diagnose all current low back disabilities (please note that degenerative disc disease of the lumbar spine has already been diagnosed) and all neurological disabilities of the right and left leg, to include any radiculopathy, sciatica and restless leg syndrome.  If no neurological disabilities of the right and left leg are diagnosed, the examiner should reconcile this conclusion with the abnormal sensory findings noted in the 2011 VA examination report.

(b)  For each diagnosed disability of the low back and the right and left lower extremity, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in or is otherwise related to active service, to include the February 1996 service treatment record noting a "suspected sartorius muscle strain with sciatic nerve involvement" and the Veteran's complaints of back pain therein.  

In addressing this question, the examiner should consider the July 2003 treatment records from the Coastal Neurological Institute in which the Veteran reported a seven year history of low back pain (i.e., since she was on active duty), as well as the Veteran's competent lay claims as to ongoing low back pain with pain shooting up and down and her legs since service.  

(c)  If the Veteran's diagnosed disabilities include arthritis, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such arthritis manifested itself to a compensable degree in the first post service year.  

(d)  If the Veteran's low back disability is determined to be the result of service, please also opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified neurological disabilities of the right and left leg were either (1) caused or (2) aggravated (i.e., permanently worsened beyond the natural progress of the disease) by the Veteran's low back disability. 

A complete rationale shall be given for all opinions and conclusions expressed.  If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, after taking any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran and her representative should be provided a Supplemental Statement of the Case and provided a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


